tcmemo_2009_133 united_states tax_court paul rudnick petitioner v commissioner of internal revenue respondent docket no filed date paul rudnick pro_se margaret burow for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure with respect to petitioner’s federal_income_tax 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether and to what extent petitioner is entitled to certain deductions claimed on his schedule a itemized_deductions whether and to what extent petitioner is entitled to business_expense deductions claimed with respect to a business activity known as eglobal call solutions whether petitioner is liable for the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans and whether petitioner is liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts and supplemental stipulation of facts into our findings by this reference petitioner resided in california when he petitioned this court before petitioner was employed as president of a software development company five-by-five networks inc five- 2respondent concedes the dollar_figure dividend income adjustment respondent also concedes that petitioner is entitled to a home mortgage interest_deduction of dollar_figure and petitioner concedes that he is not entitled to the remaining home mortgage interest_deduction of dollar_figure respondent concedes that petitioner is entitled to dollar_figure of deductions claimed on schedule c profit or loss from business for a business activity known as 4-play and petitioner concedes that he is not entitled to the remainder of those deductions claimed by-five networks before and during petitioner was involved in various business ventures related to software development and telephone call centers in vietnam and the united_states petitioner’s testimony at trial petitioner testified regarding his involvement with several business entities during and although we find that petitioner was engaged in a business activity during under the name eglobal call solutions petitioner did not introduce documents to establish the relationship if any between eglobal call solutions and other business activities mentioned during his testimony we are not willing to make findings_of_fact regarding those business activities based solely on petitioner’s uncorroborated testimony however we summarize petitioner’s testimony to provide a framework for our holdings that summary is set forth below five-by-five network sec_3 started a software development center in vietnam sometime around date or date when five-by-five networks ran out of money petitioner acquired as severance from his employment with five-by-five network sec_4 the 3the record does not show what kind of entity five-by-five networks was nor does the record show who owned it 4the record does not show in which year or this occurred or whether petitioner included the value of the software program in his income right sec_5 to a software development program that the vietnam center was developing specifically petitioner acquired the rights to two assets--i-contact integrated software that assisted with internet sales and hey-voice call center software that provided an automated list of options over the telephone however when petitioner acquired the rights to the software it was not ready for immediate use after receiving the rights to the software from five-by-five networks petitioner arranged for employees at a vietnam call center to integrate the software petitioner had acquired from five-by-five networks into a software program called integrated agent desktop integrated agent desktop was necessary for petitioner’s business to operate development and testing of integrated agent desktop occurred from early through date in date integrated agent desktop was brought online in beta version and in date it was formally launched around august or date integrated agent desktop underwent a major revision in approximately date or date petitioner also obtained6 for dollar_figure the rights to several assets from eglobal call networks inc eglobal call networks a 5the record does not disclose how or in what name petitioner acquired the rights 6the record does not disclose how or in what name petitioner acquired the assets corporation that was in the business of selling calling cards those assets included a voice over ip network router in vietnam fiber optic links from san francisco to hong kong and from hong kong to vietnam and billing equipment in san francisco petitioner made a downpayment of dollar_figure to eglobal call networks and paid the balance of the purchase_price by giving eglobal call networks cash to keep its business afloat petitioner and eglobal call networks did not execute any agreement or bill of sale formalizing the purchase after the purchase petitioner began operating the assets jointly with eglobal call networks during petitioner effected several transactions using the name eglobal call networks for example on february and date petitioner transacted with business wire using eglobal call networks’s account petitioner also placed an order with source voice data systems solutions under the name eglobal call networks and signed loan documents as president of eglobal call networks in addition petitioner had some control of eglobal call networks’s checking account and used eglobal call networks to transfer money to vietnam 7petitioner did not introduce any bank records to document his investment nor did he explain the relationship between eglobal call solutions the business he operated and eglobal call networks petitioner also formed a company called eglobal vietnam ltd eglobal vietnam petitioner needed eglobal vietnam in order to conduct business in vietnam eglobal vietnam operated the call center in vietnam although petitioner provided funding to eglobal vietnam he held no ownership_interest in eglobal vietnam entered into a lease agreement with quang trung software city development co for a facility in vietnam eglobal vietnam also contracted with quang trung software city development co to construct a call center facility in vietnam in date eglobal vietnam moved into the newly constructed call center facility and in date the call center started generating customer traffic in date eglobal call solutions began to generate revenue during eglobal call solutions’s revenue came from two customers tata consulting and h_r block eglobal call solutions earned_income when employees of the two customers contacted the call center in vietnam for technical support involving software operation petitioner employed a bookkeeper in vietnam to help keep his business records the bookkeeper used quickbooks to keep 8petitioner did not introduce any documentation regarding the formation and ownership of eglobal vietnam 9petitioner did not explain the relationship between eglobal call solutions eglobal call networks and eglobal vietnam but his testimony implied that eglobal call solutions income was generated by the business activity in vietnam records and petitioner reviewed the records when he visited vietnam the bookkeeper provided petitioner information from the quickbooks records to complete his tax returns in vietnamese authorities raided the vietnam facility because unbeknownst to petitioner a manager of eglobal vietnam was operating without a required license during the raid the authorities seized various business records petitioner’s return petitioner a cash_basis taxpayer prepared his form_1040 u s individual_income_tax_return return petitioner’s schedule a attached to his return showed the following schedule a expenses amount dollar_figure medical and dental expense sec_1 taxes state_and_local_income_taxes real_estate_taxes personal_property_taxes home mortgage interest and points gifts to charity gifts by cash or check other than cash or check job expenses and most other miscellaneous deduction sec_2 big_number unreimbursed employee_expenses attorney’s and accountant’s fees big_number big_number big_number big_number big_number big_number 1after the application of the 5-percent floor under sec_213 2amounts reflect deductions as reported before application of the 2-percent limitation under sec_67 on the schedule c profit or loss from business for eglobal call solutions attached to his return petitioner reported gross_receipts of dollar_figure and the following schedule c expenses schedule c expenses advertising commissions and fees contract labor employee benefit programs insurance legal and professional services office expenses rent or lease other business property supplies taxes and licenses travel meals and entertainment utilities wages amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1amount reflects the deductions for meals and entertainment_expenses as reported before application of the 50-percent limitation under sec_274 petitioner who was not yet reported dollar_figure of taxable pension and annuity income on his return petitioner attached to his return form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts on form_5329 petitioner reported early distributions of dollar_figure that were subject_to the sec_72 additional tax and early distributions of dollar_figure that were not subject_to sec_72 additional taxdollar_figure 10it appears that there is a mistake on petitioner’s form_5329 he was supposed to report on line all early continued in a notice_of_deficiency dated date respondent disallowed the medical and dental expenses unreimbursed employee_expenses attorney’s and accountant’s fees and part of the home mortgage interest and points reported on petitioner’s schedule a respondent also disallowed all deductions relating to eglobal call solutions claimed on petitioner’s schedule cdollar_figure respondent also determined that petitioner was liable for sec_72 additional tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioner timely petitioned this court and a trial was held after trial we kept the record open to allow petitioner to introduce additional evidence to substantiate his schedule a and schedule c deductions specifically we instructed petitioner to arrange for respondent to conduct a telephone interview of the bookkeeper in vietnam to obtain health insurance records to substantiate his medical_expenses and to provide and bank statements with respect to the eglobal call solutions account and his personal account petitioner did not provide any continued distributions included in income and then of those distributions reported on line report on line the distributions that are not subject_to the additional tax 11respondent also disallowed all expenses claimed on a separate schedule c relating to a business called 4-play however the parties have resolved this issue by agreement additional evidence nor did he file a posttrial brief with the court i exhibits 6-p 7-p and 8-p opinion at trial we reserved ruling on petitioner’s exhibits 6-p 7-p and 8-p exhibit 6-p is a computer spreadsheet showing various expenses for a 12-month_period respondent objected to exhibit 6-p on grounds of authenticity best evidence and hearsay and because it was prepared in anticipation of litigation in his brief respondent contends that exhibit 6-p is an improper summary chart or calculation under rule of the federal rules of evidence because the underlying documents used to prepare the spreadsheet were not made available to respondent and petitioner provided no testimony regarding the preparation of the spreadsheet rule of the federal rules of evidence provides that the contents of voluminous writings that cannot conveniently be examined in court may be presented in the form of a chart summary or calculation it also provides that the originals or duplicates of the summarized writings must be made available for examination or copying or both by other parties at a reasonable_time_and_place exhibit 6-p does not show the year to which the spreadsheet relates or who prepared the spreadsheet petitioner did not present any credible testimony about the source of the amounts shown in the spreadsheet or what the expenses represented in addition even though we gave petitioner a posttrial opportunity to provide to respondent and to the court documentation substantiating the expenses he claimed petitioner did not take advantage of the opportunity because petitioner did not produce the underlying documentation that exhibit 6-p purportedly summarized as required by rule of the federal rules of evidence we conclude that exhibit 6-p is inadmissible at trial respondent also objected to exhibits 7-p and 8-p on the basis of relevancy because they related to and not exhibit 7-p is a credit card statement showing charges for date petitioner argued at trial that exhibit 7-p is relevant because he paid the credit card statement in however petitioner did not prove that he paid the credit card statement in we conclude that exhibit 7-p is not relevant and therefore is inadmissible exhibit 8-p consists of copies of the following receipts radioshack receipt dated date paid in cash san francisco international airport parking receipt dated date paid in cash and dougherty shell receipt dated date paid_by credit card we conclude that the san francisco international airport parking receipt is not relevant because it was paid in however because the other receipts reflect payments in we shall admit exhibit 8-p ii burden_of_proof in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 petitioner does not contend that sec_7491 which shifts the burden_of_proof to respondent if its requirements are met applies and petitioner has not produced evidence to show he meets the requirements of sec_7491 the burden_of_proof with respect to the deficiency in his tax therefore remains on petitioner iii schedule a deductions a medical_expenses expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer shall be allowed as a deduction to the extent that such expenses exceed percent of adjusted_gross_income sec_213 a deduction is allowed only with respect to medical_expenses actually paid during the taxable_year regardless of when the incident or event which occasioned the expenses occurred sec_1_213-1 income_tax regs petitioner deducted dollar_figure of medical_expenses on his schedule a in support of this deduction petitioner introduced into evidence several documents evidencing that he underwent outpatient surgery in date those documents included documents titled outpatient surgery postoperative orders discharge instructions anesthesia risk information and consent to surgery special procedures anesthesia three explanation of benefit forms from petitioner’s health insurer and a medical invoice for dollar_figure petitioner however introduced no credible_evidence to prove that he paid any medical_expenses in although we allowed petitioner an opportunity after trial to offer substantiation of the medical_expenses he allegedly paid in petitioner failed to do so because petitioner did not prove he paid any medical_expenses in we sustain respondent’s determination disallowing petitioner’s medical_expense_deduction b unreimbursed employee_expenses a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 however an employee cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee id pincite along with other miscellaneous_itemized_deductions 12although petitioner provided several forms from his health insurer petitioner testified that the cost of his procedure was disallowed by his insurer because he had not paid the premiums unreimbursed employee_expenses are subject_to the 2-percent of adjusted_gross_income limitation under sec_67 petitioner claimed a dollar_figure deduction for unreimbursed employee_expenses petitioner testified that some of the unreimbursed employee_expenses related to his employment with five-by-five networks and were expenses not paid_by five-by-five networks petitioner however did not introduce any credible_evidence that he actually paid any employee_expenses or that he was not entitled to reimbursement from five-by-five networks for those expenses in addition petitioner did not introduce any credible_evidence regarding that part of his unreimbursed employee expense deduction that did not relate to his employment with five-by-five networks because petitioner failed to prove he is entitled to a deduction for unreimbursed employee_expenses we sustain respondent’s determination disallowing the deduction c attorney’s and accountant’s fees petitioner claimed a dollar_figure deduction for attorney’s and accountant’s fees as other miscellaneous_itemized_deductions petitioner testified that at least some of those fees related to two lawsuits involving his neighbor one dealing with a sprinkler system and the other involving a dispute over petitioner’s tree petitioner did not introduce documentation of his legal expenses from the attorney representing him in those matters nor did he introduce any credible_evidence establishing that he actually paid any fees to a professional or that the fees if paid were deductibledollar_figure because petitioner failed to introduce credible_evidence to prove that he paid attorney’s and accountant’s fees during and that the fees if paid were deductible we sustain respondent’s determination disallowing the deduction iv schedule c deductions for eglobal call solutions sec_162 permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 in order for a taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 13legal expenses that are personal are not deductible sec_262 see commissioner v lincoln sav loan association supra pincite 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner supra pincite for certain kinds of business_expenses such as travel meals and entertainment_expenses sec_274 overrides the cohan_rule see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable see also sec_6001 sec_1_6001-1 e income_tax regs respondent does not dispute that petitioner had a business or that he was involved in that business with continuity and regularity and for profit respondent contends however that petitioner has not substantiated the expenses he claimed on his schedule c relating to eglobal call solutions and that petitioner has provided only self-serving testimony that he is entitled to the deductions in addition respondent contends that the limited documentation introduced into evidence appears to reflect the payment of startup expenditures that are not deductible under sec_195 sec_195 provides that except as otherwise provided therein no deduction is allowed for startup expenditures see also 93_tc_684 affd in part and remanded in part per order 10th cir date sec_195 defines startup expenditures to mean any amount_paid or incurred in connection with i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of becoming an active trade_or_business which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowed as a deduction for the taxable_year in which paid or incurreddollar_figure under sec_195 an acquired trade_or_business is treated as beginning when the taxpayer acquires itdollar_figure although petitioner testified he acquired various assets during he also testified that the software assets he acquired were still under development until approximately date when a revision of the integrated software was completed according to petitioner the vietnam call center did not begin to service customers until date and did not generate any revenue until date even if we accept petitioner’s general and very vague testimony as credible and assume that the vietnam call center’s business activity was a part of petitioner’s schedule c business eglobal call solutions the testimony reveals that call center did not begin to function until date at the earliest and did not generate revenue until date consequently we conclude on the record sec_195 was amended by the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1651 effective for amounts paid_or_incurred after date under sec_195 as in effect both before and after the amendment a taxpayer may elect to treat startup expenditures as deferred expenses that may be amortized as provided therein and the amortization period cannot begin any earlier than the month in which the active trade_or_business begins it does not appear that petitioner elected to amortize any startup expenditures with respect to eglobal call solutions and petitioner does not argue that he made the election 15petitioner testified that he acquired various assets we infer from this testimony that he did not acquire an active trade_or_business during or before before us that any expenses paid before date were nondeductible startup expenditures under sec_195 we turn now to specific expenses petitioner deducted on the schedule c for eglobal call solutions a advertising petitioner claimed a dollar_figure deduction for advertising expenses on his schedule c to substantiate the advertising expenses petitioner introduced into evidence several documents including an invoice dated date from business wire addressed to eglobal call networks showing a paid membership fee of dollar_figure a confirmation dated date of a dollar_figure payment with petitioner’s credit card for promoting an internet web site address described as www eglobalcallsolutions com showing the company name as eglobalcall networks inc an invoice dated date from business wire for dollar_figure a confirmation dated date of a dollar_figure payment with petitioner’s credit card for promoting the internet web site www eglobalcallsolutions com and an invoice for dollar_figure dated date from focus print n copy primarily for brochures ‘eglobalcall solutions’ that was stamped paid because the business wire invoices show that the amounts were paid on behalf of eglobal call networks and not eglobal call solutions or petitioner himself we cannot determine whether they were paid_by petitioner or whether they related to eglobal call solutions and although the payment for promoting eglobal call solutions’s internet web site and the payment for the focus print n copy invoice appear to relate to eglobal call solutions all of the expenses were paid before date in addition to the expenses discussed above petitioner testified that most of the advertising expenses related to the purchase of four customer lists at dollar_figure each petitioner testified that he paid for the customer lists by wire transfers from his personal checking account but even after we gave petitioner a second opportunity to substantiate the payments after trial petitioner never introduced evidence of the wire transfers that he claims he made nor did he submit any other documentation to establish he paid for the customer listsdollar_figure all of the documentation of advertising expenses in the record relates to expenses paid before petitioner’s business became operational see eg feerick v commissioner tcmemo_1991_330 we conclude therefore that petitioner has failed to prove he paid deductible advertising expenses during 16petitioner testified that in the beginning he used his personal checking account to pay expenses but then he started using one of eglobal call networks’s checking accounts 17even if petitioner were able to substantiate that he paid for four customer lists it appears that petitioner would not be entitled a full deduction in for those payments customer lists are generally considered sec_197 intangibles that must be amortized over a 15-year period sec_197 d c ii sec_1_197-2 income_tax regs and we sustain respondent’s determination disallowing the deduction b commissions and fees petitioner claimed a dollar_figure deduction for commissions and fees on his schedule c petitioner testified that this deduction represented payments made by check to two people who helped him generate deals petitioner however testified that he did not have copies of the checks or any other evidence to show whether or when he paid any commissions or fees petitioner’s testimony about the commissions and fees he supposedly paid is insufficient for the court to make an estimate of this expense under the cohan_rule see 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 we conclude therefore that petitioner failed to substantiate the deduction he claimed for commissions and fees and we sustain respondent’s determination disallowing the deduction c contract labor petitioner claimed a dollar_figure deduction for contract labor on his schedule c petitioner testified that this deduction probably represented payments to people he paid_by the hour he testified that he would have paid those people from the eglobal call solutions account that he had set up with u s bank petitioner did not have those bank statements because he claimed that the bank statements were seized by vietnamese authorities in the raid on his office even if we accept as credible petitioner’s testimony regarding the raid in vietnam we are not convinced that all relevant business records were in vietnam or were seized in the raid moreover we gave petitioner an opportunity after trial to obtain duplicate bank records from u s bank but he did not do so we conclude therefore that petitioner failed to substantiate that he paid any contract labor expenses during and we sustain respondent’s determination disallowing the deduction d employee benefit programs petitioner claimed a dollar_figure deduction for employee_benefits on his schedule c petitioner testified that this expense included cash payments to the vietnamese government for health insurance however petitioner did not present any credible_evidence to prove the nature amount and purpose of the health insurance he allegedly paid in consequently we conclude that petitioner failed to substantiate the deduction he claimed for employee_benefits and we sustain respondent’s determination e insurance petitioner claimed a dollar_figure deduction for insurance on his schedule c petitioner testified that the insurance expense mostly represented insurance that he paid on his automobile in vietnam however petitioner did not introduce any documentation or other credible_evidence to prove that he paid insurance or that he even had an insurable interest in a vehicle in vietnam consequently we conclude that petitioner has failed to substantiate the deduction he claimed for an insurance expense and we sustain respondent’s determination f legal and professional services petitioner claimed a dollar_figure deduction for legal and professional services on his schedule c in support of this deduction petitioner introduced into evidence an invoice dated date from sedgwick detert moran arnold llp and affiliated entities for professional services through date petitioner testified the invoice related to expenses_incurred in establishing the organization and dissolving his relationship with five-by-five networks however petitioner did not introduce any evidence substantiating that he paid the invoice in or showing that the professional services related to eglobal call solutions consequently we conclude that petitioner has failed to substantiate the deduction he claimed for legal and professional services and we sustain respondent’s determination g office expenses petitioner claimed an dollar_figure deduction for office expenses on his schedule c petitioner testified that the office expenses included payments for utilities in both his vietnam and u s offices petitioner also testified that he made the payments from either his personal checking account or the account established under the name eglobal call solutions but petitioner could not produce any canceled checks bank statements or other payment records as we have already stated several times petitioner was given an opportunity to obtain his bank statements after trial and present them to respondent and the court but petitioner did not do so petitioner also introduced into evidence various receipts such as receipts from staples radioshack compusa fry’s electronics and the u s postal service that may have been included in office expenses however because we have no way of determining whether those receipts represented business or personal expenses we cannot conclude that those receipts substantiate petitioner’s office expense deductiondollar_figure we conclude that petitioner has failed to substantiate his deduction for office expenses and we sustain respondent’s determination h rent or lease for other business property petitioner claimed an dollar_figure deduction for rent or lease for other business property petitioner testified that the property in question included land in vietnam on which petitioner 18several of the receipts showed purchases of items that were personal and not related to eglobal call solutions for example one receipt from fry’s electronics included a purchase of a euro pro shark professional iron and another included a purchase of a dvd entitled matrix revolutions constructed a building petitioner testified that in he paid about dollar_figure to quang trung software city development co for the lease in support of his testimony petitioner introduced into evidence an unsigned copy of a lease that showed eglobal vietnam as the lessor petitioner testified that although the lease showed eglobal vietnam as the lessor petitioner paid the rent petitioner claimed that he had bank statements that would prove those payments but he did not introduce any documentation at trial to substantiate the lease payments he allegedly made although we gave petitioner a posttrial opportunity to produce the documentation he claimed he had petitioner did not do so we conclude that petitioner has failed to substantiate the deduction for rent or lease expenses for other business property and we sustain respondent’s determination i supplies petitioner claimed a dollar_figure deduction for supplies petitioner testified that he deducted amounts spent for generic office supplies used in his vietnam and u s offices although petitioner introduced into evidence various receipts we cannot determine from a review of those receipts whether they reflect business or personal purchases because petitioner did not introduce any evidence that would allow us to estimate the supplies petitioner purchased for eglobal call solutions we will not apply the cohan_rule see norgaard v commissioner f 2d pincite we conclude that petitioner has failed to substantiate the deduction for supplies and we sustain respondent’s determination j taxes and licenses petitioner claimed a dollar_figure deduction for taxes and licenses on his schedule c petitioner testified that the taxes and licenses expense included a license fee that he paid to the vietnamese government however because petitioner introduced no evidence that he actually paid any license fee in or that a license fee was required the cohan_rule is not applicable here consequently we conclude that petitioner has failed to substantiate his deduction for taxes and licenses and we sustain respondent’s determination k travel petitioner claimed a dollar_figure deduction for travel petitioner testified that the travel expense related primarily to his vietnam trips and that he also attended a call center conference in orlando florida petitioner introduced into evidence two credit card statements showing purchases from china air that he credibly testified were for airplane tickets to vietnam however the first credit card statement shows a china air purchase on date and the second shows two china air purchases on february and date of dollar_figure each the china air purchases occurred before the vietnam call center became operational in approximately date at best these travel_expenses are nondeductible startup expenditures under sec_195 see supra pp petitioner also introduced in evidence a rental car receipt from orlando florida where he supposedly attended a call center conference petitioner did not present corroborating evidence regarding the conference nor did he show that the car rental was for business purposes consequently we conclude that petitioner failed to prove that he is entitled to deduct the rental car expense see sec_274 petitioner also introduced into evidence numerous receipts for gasoline purchases because petitioner did not produce any mileage or travel logs to substantiate that the gasoline purchases related to his activities in eglobal call solutions we conclude that he has failed to prove that the gasoline purchases reflected on the receipts are deductible see id we sustain respondent’s determination l meals and entertainment petitioner claimed a dollar_figure deduction for meals and entertainment_expenses petitioner introduced into evidence restaurant receipts that he claims were for various meetings although petitioner provided some testimony regarding the meal receipts petitioner introduced no documentation to show with whom he met during these so-called meetings or whether the meetings were related to his business activities petitioner has not substantiated by adequate_records or by sufficient evidence corroborating his own statement the business_purpose of the expenses as required under sec_274 consequently we conclude that petitioner has failed to substantiate the deduction for meals and entertainment_expenses and we sustain respondent’s determination m utilities petitioner claimed a dollar_figure deduction for utilities petitioner testified that the utilities expenses primarily represented the electricity cost in vietnamdollar_figure because petitioner did not provide any credible_evidence that he paid electricity bills in vietnam we conclude that petitioner has failed to substantiate the deduction for utilities we sustain respondent’s determination n wages petitioner claimed a dollar_figure deduction for wages petitioner testified that all wages were paid in cash to employees in vietnam petitioner also testified that the records 19petitioner testified that the utility costs for his u s activities were de_minimis in comparison to his utility costs in vietnam of the wages paid to employees were included in the quickbooks accounting_records seized by vietnamese authorities petitioner did not introduce any other evidence to prove that he paid wages to employees in vietnam petitioner did not testify as to how many employees he had or the amounts of their wages and he made no effort to document this deduction by obtaining duplicate bank records we conclude therefore that petitioner has failed to substantiate the deduction for wages and we sustain respondent’s determinationdollar_figure o other documents and receipts petitioner introduced in evidence additional documents and receipts to substantiate his expenses claimed on the schedule c to the extent we did not specifically address the documents or receipts in this opinion we conclude that the documents or receipts do not substantiate that petitioner was entitled to a business_expense deduction for eglobal call solutions v sec_72 additional tax sec_72 imposes an additional tax of percent on the portion of a distribution from a qualified_retirement_plan that is includable in gross_income unless the distribution falls under one of the exceptions in sec_72 under certain 20in his testimony petitioner made several references to a minimum monthly payment of dollar_figure to eglobal vietnam for various expenses including wages associated with the vietnam call center petitioner has failed to substantiate he made monthly payments as alleged circumstances the sec_72 additional tax does not apply to distributions made to cover the costs of medical_care or of higher education expenses sec_72 e sec_72 provides an exception to the sec_72 additional tax for distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care we have already found that petitioner is not entitled to a deduction for medical_expenses claimed on his schedule a under sec_213 because petitioner could not substantiate that he paid any medical_expenses in thus petitioner is not eligible for the sec_72 exception to the additional tax because his distribution exceeds the amount allowable as a deduction under sec_213 sec_72 provides an exception to the sec_72 additional tax for distributions from individual retirement plans used for qualified_higher_education_expenses of the taxpayer for the taxable_year this exception applies to qualified_higher_education_expenses the taxpayer paid for the taxpayer’s children sec_72 qualified_higher_education_expenses generally include expenses for tuition fees books supplies and equipment required for the enrollment or attendance at an eligible_educational_institution sec_72 sec_529 petitioner contends that he paid expenses related to his children’s college education and therefore he is entitled to the sec_72 exception for at least part of his distributions however petitioner did not introduce any evidence other than his uncorroborated testimony regarding any higher education payments he allegedly made on behalf of his two children without some documentation to support petitioner’s general testimony we cannot conclude that petitioner used the distribution to pay college education expenses or that the expenses even if paid are qualified_higher_education_expenses within the meaning of sec_529 see sec_72dollar_figure because petitioner failed to prove that he qualifies for any exception under sec_72 we sustain respondent’ sec_21even if petitioner were able to substantiate that he used the distribution from his qualified_retirement_plan to pay his children’s qualified_higher_education_expenses he would likely not qualify for the sec_72 exception because his distribution apparently was not a distribution from an individual_retirement_plan see eg uscinski v commissioner tcmemo_2005_124 see also h rept pincite 1997_4_cb_319 the internal_revenue_code defines individual_retirement_plan as an individual_retirement_account or annuity described in sec_408 and b sec_7701 petitioner attached to his return two forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc which show that petitioner’s distribution was not a distribution from an individual_retirement_account or annuity moreover on his return petitioner did not report receiving any distribution from an individual_retirement_account or annuity determination that petitioner is liable for the sec_72 additional tax on the distribution from his qualified_retirement_plan vi sec_6662 accuracy-related_penalty respondent contends that petitioner is liable for the accuracy-related_penalty under sec_6662 on the ground that there was a substantial_understatement_of_income_tax in sec_6662 and b authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax with respect to an individual taxpayer exists if for any taxable_year the amount of the understatement for the taxable_year exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 respondent bears the initial burden of production with respect to petitioner’s liability for the sec_6662 penalty in that respondent must first produce sufficient evidence to establish that the imposition of the sec_6662 penalty is appropriate sec_7491 if respondent satisfies his initial burden of production the burden of producing evidence to refute respondent’s evidence and to establish that petitioner is not liable for the sec_6662 penalty shifts to petitioner see 116_tc_438 respondent has carried his burden of production by showing that petitioner substantially understated his federal_income_tax because respondent has met his burden of production petitioner must come forth with sufficient evidence to persuade the court that respondent’s determination is incorrect see id pincite petitioner also bears the burden of producing evidence to demonstrate reasonable_cause under sec_6664 see id petitioner has not introduced any credible_evidence that respondent’s accuracy-related_penalty determination is incorrect or that petitioner had reasonable_cause for the substantial_understatement of his income_tax therefore we sustain respondent’s determination that petitioner is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
